DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/18/2022. Claims 1, 5, 6, 12, 16, 20, 27, 29 and 35 have been amended; claims 4, 7, 13, 22-23, 25-26, 28 and 36 have been canceled.
Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed 01/18/2022, with respect to the rejections under 35 U.S.C 101 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 01/18/2022 with respect to the prior-art rejections have been fully considered but they are not persuasive.
Applicant argues that: (i) neither Yamamoto nor Schliermann teaches or suggests "one or more microphones arranged to output audio data indicative of speech from at least one of a plurality of occupants within an interior portion of a vehicle"; (ii) "an audio processor arranged to receive the audio data and passively monitor the speech from the at least one of the plurality of occupants to identify an occupant request originating from a first one of the plurality of occupants," as recited by independent claim 1; and (iii) Yamamoto actually teaches away from the claimed subject matter because the disclosure of Yamamoto focuses instead on "gesture control" and "methods and systems for distinguishing gestures made by multiple occupants within a vehicle" in paragraph [0002] (Remarks, page 11, first paragraph). Yamamoto (US 2016/0103499 A1) discloses: (i) "one or more microphones arranged to output audio data indicative of speech from at least one of a plurality of occupants within an interior portion of a vehicle" (i.e., The audio sensors 106 can be mono or stereo microphones…the audio sensors 106 can be located inside the passenger compartment of a vehicle and can be used to detect an audio command of a driver or other occupant of a vehicle) (Fig. 1, element 106; para. [0021]); and (ii) "an audio processor arranged to receive the audio data and passively monitor the speech from the at least one of the plurality of occupants to identify an occupant request originating from a first one of the plurality of occupants" (i.e., alternative methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106; a physical element 124 can be an audio signature associated with an occupants voice that is captured by the audio sensors 106) (para. [0039], [0066]); and (iii) that “gesture” can designate any type of potential input including spoken words (para. [0019]).
Applicant argues that: (i) neither Yamamoto nor Schliermann teaches or suggests the recited controller arranged to, "responsive to a determination that the first one of the plurality of occupants is not the driver of the vehicle, determine an authority level associated with the first one of the plurality of occupants"; and (ii) Yamamoto teaches away from the claimed subject matter because, with regard to non-driver occupants of a vehicle, the disclosure of Yamamoto instead simply describes determining "if the passenger has permission to perform the desired operation" in paragraph [0036]) (Remarks, page 11, second paragraph). Yamamoto discloses: (i) "responsive to a determination that the first one of the plurality of occupants is not the driver of the vehicle, determine an authority level associated with the first one of the plurality of occupants" (Fig. 2, steps 210 and 220); (ii) A driver may be able to increase or decrease permission available to a recognized occupant where the situation requires (para. [0040]).
Applicant argues that neither Yamamoto nor Schliermann teaches "responsive to a determination that the authority level associated with the first one of the plurality of occupants is less than the predetermined authority level threshold, request a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority” (Remarks, page 11, second paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that neither Takimoto nor Liu teaches or suggests the requesting of "a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority" (Remarks, page12, first paragraph). Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an occupant monitoring system in claims 20, 27, 29 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 27, 29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 20 recites the feature “responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority”. Whereas the original disclosure discloses that the system requests a confirmation from another one of the one or more occupants having sufficient authority (Fig. 3, step 340 and corresponding text in the Specification), it does not disclose that another one of the one or more occupants having sufficient authority requests a confirmation. Therefore, the limitation is considered new matter. Claims that are not specifically addressed are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 20 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0103499 A1) in view of Yuan (US 2016/0288796 A1) and Schliermann et al (WO 2009/149688 A1).
Regarding claims 1, 6 and 35, Yamamoto discloses an occupant monitoring system and corresponding method and software product stored on a non-transitory computer-readable storage medium, the system comprising: 
	one or more microphones arranged to output audio data indicative of speech from at least one of a plurality of occupants within an interior portion of a vehicle (i.e., The audio sensors 106 can be mono or stereo microphones…the audio sensors 106 can be located inside the passenger compartment of a vehicle and can be used to detect an audio command of a driver or other occupant of a vehicle) (Fig. 1, element 106; para. [0021]); 
	an audio processor arranged to receive the audio data and passively monitor the speech from the at least one of the plurality of occupants to identify an occupant request originating from a first one of the plurality of occupants (i.e., “gesture” can designate any type of potential input including spoken words; methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106; a physical element 124 can be an audio signature associated with an occupant’s voice that is captured by the audio sensors 106) (Fig. 1, element 102; para. [0019], [0039], [0066]); 
	a controller arranged to: 
		determine whether the first one of the plurality of occupants is a driver of the vehicle and, responsive to a determination that the first one of the plurality of occupants is not the driver of the vehicle, determine an authority level associated with the first one of the plurality of occupants (Fig. 1, element 102; Fig. 2, steps 210 and 220); 
		Docket No. JLR213061PCTUSdetermine whether the authority level associated with the first one of the plurality of occupants is less than a predetermined authority level threshold (Fig. 2, step 220); and 
		perform the occupant’s request if the authority level associated with the first one of the plurality of occupants meets the predetermined authority level threshold (Fig. 2, step 218).
	an output device arranged to output data audibly within the vehicle (i.e., navigation system and speaker) (para. [0036]).
	Yamamoto discloses that  driver may be able to increase or decrease permission available to a recognized occupant where the situation requires (para. [0040]). Yamamoto does not disclose responsive to a determination that the authority level associated with the first one of the plurality of occupants is less than the predetermined authority level threshold, requesting a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority. Yuan discloses responsive to a determination that the authority level associated with a first one of a plurality of occupants is less than the predetermined authority level threshold, requesting a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority (i.e., requesting approval from an occupant who has permission to carry out task) (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system to, responsive to a determination that the authority level associated with the first one of the plurality of occupants is less than the predetermined authority level threshold, request a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority, as taught by Yuan.  The motivation for doing so would have been to enable easy access to vehicular controls.
	Yamamoto and Yuan do not disclose assembling a search request based on occupant data indicative of the occupant request, outputting the search request to an Internet search engine, receiving information identified by the search request from the Internet search engine, and composing an output based at least in part on the received information. Schliermann discloses assembling a search request based on occupant data indicative of an occupant’s request (i.e., selecting a plurality of POI data records from the road system database of the navigation apparatus based on a search profile input by the user), outputting the search request to an Internet search engine (i.e., transmitting at least one query from the navigation apparatus to at least one data server, wherein the query includes the Internet address associated with the POI and at least parts of the search profile input by the user), and receiving information identified by the search request from the Internet search engine (i.e., determining a profile search result…and retransmitting the profile search result from the data server to the navigation apparatus) (Abstract), and composing an output based at least in part on the received information (inherent feature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Yamamoto and Yuan further to assemble a search request based on occupant data indicative of the occupant request, output the search request to an Internet search engine, receive information identified by the search request from the Internet search engine, and compose an output based at least in part on the received information, as taught by Schliermann. The motivation for doing so would have been to enable users to utilize information available on the Internet.
	Yamamoto, Yuan, and Schliermann does not disclose outputting data indicative of the composed output
Regarding claims 20 and 34, Yamamoto discloses a human-machine interface for a vehicle and corresponding vehicle, comprising: 
	an occupant monitoring system arranged to passively monitor one or more occupants by speech of said occupants within the vehicle to identify an occupant request (i.e., The audio sensors 106 can be mono or stereo microphones…the audio sensors 106 can be located inside the passenger compartment of a vehicle and can be used to detect an audio command of a driver or other occupant of a vehicle) (Fig. 1, element 106; para. [0021]) and to output occupant data indicative thereof (i.e., “gesture” can designate any type of potential input including spoken words; methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106; a physical element 124 can be an audio signature associated with an occupant’s voice that is captured by the audio sensors 106) (Fig. 1, element 102; para. [0019], [0039], [0066]); 
	a controller arranged to receive the occupant data and to determine an authority level associated with a source of the occupant request, the source of the occupant request corresponding to one of the one or more occupants within the vehicle other than a driver of the vehicle (Fig. 1, element 102; Fig. 2, steps 210 and 220), wherein the controller is further arranged to compose an output based on the authority level being greater or equal to a predetermined authority level threshold (Fig. 2, step 218).
	an output device arranged to output data audibly within the vehicle (i.e., navigation system and speaker) (para. [0036]).
	Yamamoto does not disclose that the controller is further arranged to compose an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority. Yuan discloses composing an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority (i.e., requesting approval from an occupant who has permission to carry out task) (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system to compose an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority, as taught by Yuan.  The motivation for doing so would have been to enable easy access to vehicular controls.
	Yamamoto and Yuan do not disclose assembling a search request based on occupant data indicative of the occupant request, outputting the search request to an Internet search engine, receiving information identified by the search request from the Internet search engine, and composing an output based at least in part on the received information. Schliermann discloses assembling a search request based on occupant data indicative of an occupant’s request (i.e., selecting a plurality of POI data records from the road system database of the navigation apparatus based on a search profile input by the user), outputting the search request to an Internet search engine (i.e., transmitting at least one query from the navigation apparatus to at least one data server, wherein the query includes the Internet address associated with the POI and at least parts of the search profile input by the user), and receiving information identified by the search request from the Internet search engine (i.e., determining a profile search result…and retransmitting the profile search result from the data server to the navigation apparatus) (Abstract), and composing an output based at least in part on the received information (inherent feature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Yamamoto and Yuan further to assemble a search request based on occupant data indicative of the occupant request, output the search request to an Internet search engine, receive information identified by the search request from the Internet search engine, and compose an output based at least in part on the received information, as taught by Schliermann. The motivation for doing so would have been to enable users to utilize information available on the Internet.
	Yamamoto, Yuan, and Schliermann does not disclose outputting data indicative of the composed output.
Claims 5, 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Yuan, and Schliermann as applied to claims 1, 6 and 20 above, and further in view of Official Notice.
Regarding claims 5 and 29, Schliermann discloses using a navigation system to search for information related to certain points of interest (POI). Schliermann does not disclose obtaining information associated with the vehicle and to assemble the search request based on the obtained information. Official Notice is taken that both concept and advantage of obtaining information associated with the vehicle such as current location and to assemble the search request based on the obtained information are well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain information associated with the vehicle such as current location and to assemble the search request based on the obtained information in order to get more relevant information with regard to the current location of the vehicle.
Regarding claim 16, Yamamoto, Yuan, and Schliermann do not disclose that the search is performed based on historic information associated with one or more of the plurality of occupants. Official Notice is taken that both concept and advantage of caching a user’s input information including search queries and using the cached information later for time saving and/or convenience are well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cache a user’s input information including search queries and use the cached information later for time saving and/or convenience.
Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Yuan, and Schliermann as applied to claims 6 and 20 above, and further in view of Takimoto et al. (US 2014/0358428 A1). 
Regarding claims 12 and 27, Yamamoto, Yuan, and Schliermann do not disclose that the output comprises an offer to perform an action, and receiving an indication from one of the plurality of occupants the offer being accepted, and initiating the action based on the offer being accepted. Takimoto discloses that an output comprises an offer to perform an action (i.e., the operation before being reflected to the terminal X is allowed to be confirmed by the driver…As a result, the reflection to the terminal X is allowed with approval of the driver…thus it is possible to prevent the navigation changes to that which is not desired by the driver. Note: allowing/awaiting a confirmation by the driver before another occupant takes over an operation is equivalent to an offer to perform the operation takeover) (para. [0066]), receiving an indication from one of the plurality of occupants the offer being accepted (i.e., indicated/confirmed by the driver is equivalent to an acceptance of the offer to perform the takeover of operation) (para. [0066]), and initiating the action based on the offer being accepted (i.e., the reflection to the terminal X is allowed/initiated with approval/acceptance of the driver) (para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Yamamoto, Yuan, and Schliermann further such that the output comprises an offer to perform an action, and receiving an indication from one of the plurality of occupants the offer being accepted, and initiating the action based on the offer being accepted, as taught by Takimoto. The motivation for doing so would have been to prevent navigation changes not desired by the driver.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432